Citation Nr: 0521658	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  93-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than July 18, 1991, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his psychologist


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
by the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD, effective from July 18, 1991.  The veteran appealed the 
effective date assigned.

In February 2001, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In an April 2001 decision, the Board denied the veteran's 
claim for an earlier effective date for a grant of service 
connection for PTSD.  The veteran, in turn, appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In January 2003, the Court issued an order that vacated the 
Board's April 2001 decision and remanded the matter to the 
Board for action in compliance with the order.

This matter was before the Board in July 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
psychiatric disorder in a February 1984 rating decision; the 
veteran was notified of the decision but did not appeal.

2.  Thereafter, a claim to reopen was not received prior to 
July 18; 1991.

3.  The new and material evidence warranting reopening of the 
claim included no service records.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 18, 
1991, for a grant of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the appellant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board notes that VA's General Counsel has held that the 
notification requirements of the VCAA are not applicable to 
appeals such as the current one involving a notice of 
disagreement with the effective date of an award.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, in a January 
2003 order, the Court remanded the veteran's claim to the 
Board, noting that remand was required for readjudication 
based upon consideration of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
enacted during the pendency the veteran's appeal.) Therefore, 
the law of the case will be applied in this decision.

With respect to the claim decided herein, the Board notes 
that a substantially complete claim for service connection 
for PTSD was received and initially adjudicated prior to the 
enactment of the VCAA.  The veteran also submitted a notice 
of disagreement with respect to the effective date assigned 
prior to the enactment of the VCAA.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letter dated in September 2004.  He was given ample time to 
respond.  Thereafter, the Appeals Management Center 
readjudicated the veteran's claim in April 2005.  In a letter 
received by the Appeals Management Center in June 2005, the 
veteran indicated that he had no additional evidence to 
submit.  Furthermore, in this case, there is no indication or 
reason to believe that the ultimate decision of the agency of 
original jurisdiction would have been different had the claim 
not been adjudicated before the veteran was provided the 
notice required by the VCAA and the implementing regulations.  
Therefore, the Board believes that the agency of original 
jurisdiction properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations and that any procedural error was 
not prejudicial to the veteran. 

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations 

Accordingly, the Board will address the merits of this claim. 

Earlier Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran first applied for VA 
compensation benefits for psychiatric disability in October 
1983.  The RO denied service connection for psychiatric 
disability, to include PTSD, in a rating decision dated in 
February 1984.  The veteran was informed of the adverse 
decision and his right to appeal in correspondence dated in 
March 1984.  He did not file a notice of disagreement with 
this decision. 

There was no activity pertaining to his claim for 
compensation for a psychiatric disability between March 1984 
and July 18, 1991.  It was not until July 18, 1991, that the 
veteran submitted an application to reopen his claim for 
service connection for psychiatric disability.  The claim for 
service connection for PTSD was reopened and granted in a 
March 1992 rating decision.  An effective date of July 18, 
1991, was assigned, based on the date of receipt of the claim 
to reopen.

In subsequent written statements and videoconference hearing 
testimony in February 2001, the veteran contended that he 
should be allowed an effective date for service connection 
for PTSD back to 1983, as he was initially misdiagnosed as 
schizophrenic by VA physicians and he believed that this 
misdiagnosis, among other errors on the part of the examining 
physicians, led to the denial of his initial claim in 1984.  
The veteran also stated that he did not appeal the initial 
denial in February 1984 because his personal belief at the 
time was that it was shameful and unmanly to seek 
compensation from the government as it was akin to receiving 
welfare payments.  He acknowledged at his February 2001 
videoconference hearing and in a June 2005 statement that, 
after the February 1984 denial, he made no attempt to reopen 
his claim until July 18, 1991.

Consequently, the Board concludes that no informal claim or 
formal claim for service connection for PTSD was filed during 
the period between the February 1984 rating decision and July 
18, 1991.  Accordingly, the proper effective date for the 
award of service connection is July 18, 1991, the date of 
receipt of the veteran's claim to reopen.  As the competent 
evidence simply does not support the claim, the benefit-of- 
the-doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than July 18, 1991, 
for a grant of service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


